MODIFY and AFFIRM; and Opinion Filed June 28, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01391-CR

                          ERIC VONCHARLES MOSBY, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-75538-P

                             MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Brown
                                    Opinion by Justice Brown
          Eric Voncharles Mosby waived a jury and pleaded guilty to aggravated assault with a

deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). After finding appellant

guilty, the trial court assessed punishment at twenty years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which he concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders

cases).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly reflects

there was a plea bargain agreement. The record reflects appellant entered an open plea of guilty

to the charges in the indictment. Accordingly, on our own motion, we modify the section of the

judgment entitled “terms of plea bargain” to state “open.” See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47

151391F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ERIC VONCHARLES MOSBY, Appellant                      On Appeal from the 203rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-01391-CR         V.                         Trial Court Cause No. F14-75538-P.
                                                      Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                          Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 28th day of June, 2016.




                                                –3–